DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Specifically, applicants argue that that it would not have been obvious to combine the Hutchinson Jr. and Evtodienko et al references to arrive at a process or apparatus for detecting a chemical species (such as arsenate, phosphate or germanate) since Hutchinson Jr. does not disclose detection in an aqueous fluid. 
In response to this argument, Examiner Wecker respectfully disagrees. While Hutchinson Jr. does not explicitly disclose that its chemical species (such as phosphate) is being detected in obtained from industrial water or agricultural water or waste water or water for aquaculture or a body of water selected from an ocean, a sea, an estuary, a river, a reservoir, a lake, a ditch or a pond, Hutchinson Jr. does disclose that its detection method is occurring in an aqueous sample (body/biological fluid). 
Applicant further argues that the "biological fluid" samples discussed in Hutchinson would be analyzed in a laboratory and would not encounter the problems associated with testing water samples (e.g. seawater samples).
However, applying the specific molybdenum reaction disclosed Hutchinson Jr. to other types of samples, such as e.g. waste water samples lies within the knowledge and 
Applicant also argues that the combination of Hutchinson Jr. and Evtodienko et al does not teach that the chemical species detected is arsenate or germanate.
With respect to this argument, examiner Wecker respectfully agrees. However, it is noted that this limitation (shown in new claim 21) is now being rejected in view of Hutchinson Jr. and Evtodienko et al, and in further view of Hoenes et al (EP 0431456). This new grounds of rejection is further detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson Jr. (US 4,009,004), as cited on IDS, in view of Evtodienko et al (US 5858797), as cited on IDS.
Regarding Claim 1, Hutchinson Jr. teaches a process for measuring a concentration of a chemical species (specifically inorganic phosphate) in an aqueous sample (see abstract), the process comprising: 
providing an aqueous sample (such as a body fluid sample) containing the chemical species (see Col. 2, lines 54-68);
 mixing the aqueous sample with a first reagent that comprises a solution of a molybdenum VI salt (such as ammonium molybdate) to provide a first solution (referred to as Solution A) (see example I and example XI, Col. 5, lines 35-62);
 mixing the first solution (solution A) with a second reagent (solution B) that comprises a reducing agent (such as FAS, SnCl2 or ascorbic acid, see Col. 2 lines 20-25 and 40-42) to form a second solution (which is a combination of solutions A and B) (see examples I & II);

 adding polyvinylpyrrolidone (PVP) to the aqueous sample, the first reagent, the first solution or the second solution (see Col. 2, lines 2-53 and example III).
Hutchinson Jr. does not teach that the aqueous sample is obtained from industrial water or agricultural water or waste water or water for aquaculture or a body of water selected from an ocean, a sea, an estuary, a river, a reservoir, a lake, a ditch or a pond.
However, in the analogous art of colorimetric phosphorous detection, Evtodienko et al teaches a colorimetric phosphorous detection method (see abstract), wherein test samples utilized in the detection method (which like the Hutchinson Jr. method utilizes a molybdate salt, a reducing agent and PVP, see abstract and Col. 4, lines 8-20) such as soil, ground water and biological materials (see Col. 3, lines 10-12). It would have been obvious to one of ordinary skill in the art to obtain the aqueous from soil or ground water (as taught by Evtodienko et al) for the benefit of enabling the method to be used for increased commercial interests (see Col. 1, lines 16-23). Furthermore, applying the specific molybdenum reaction disclosed Hutchinson Jr. to other types of samples, such as e.g. waste water samples lies within the knowledge and abilities of the skilled person. since it was already well-known that the molybdenum reaction was very suitable for the detection of e.g. phosphorus in environmental water samples (i.e. what is taught in Evtodienko et al). Therefore no technical prejudice had to be overcome and no surprising advantages are shown.

Regarding Claim 3, Hutchinson Jr. teaches that the first reagent comprises no more than 1% (w/v) polyvinylpyrrolidone (PVP) (specifically that the amount of PVP is 0.0001% to 10 %, of which 1% falls within) (see Col. 4, lines 15-24). 
Furthermore, Hutchinson teaches that it was found that as the amount of PVP was increased, the total reaction time was decreased, up to 0.25 grams no decrease in time after that amount. It was determined that the use of 0.25 grams. PVP gave rise to reactions that could be visibly determined to be complete in 5 to 7 minutes (see Col. 6, lines 34-39).
Regarding Claim 4, Hutchinson Jr. teaches that the polyvinylpyrrolidone (PVP) is added to the second reagent (combination of solutions A+B) (see Example III).
Regarding Claim 5, Hutchinson Jr. teaches that the second reagent  comprises no more than 1% (w/v) polyvinylpyrrolidone (specifically that the amount of PVP is 0.0001% to 10 %, of which 1% falls within) (see Col. 4, lines 15-24). 
Furthermore, Hutchinson teaches that it was found that as the amount of PVP was increased, the total reaction time was decreased, up to 0.25 grams no decrease in time after that amount. It was determined that the use of 0.25 grams. PVP gave rise to reactions that could be visibly determined to be complete in 5 to 7 minutes (see Col. 6, lines 34-39).
Regarding Claim 6, Hutchinson Jr. teaches that the second solution comprises no more than 0.5% polyvinylpyrrolidone (specifically that the amount of PVP is 0.0001% to 10 %, of which 1% falls within) (see Col. 4, lines 15-24). 

Regarding Claim 7, Hutchinson Jr. teaches that the mass of polyvinylpyrrolidone (PVP) (which is stated to be .25 grams in example III) corresponds to at least 10% of the mass of the molybdenum VI salt (where the mass of the salt is 2.20 grams ammonium molybdate and .25/2.20 = 11.36%, which is at least 10%) (see Examples I and III). 
Regarding Claim 8, Hutchinson Jr. teaches that the chemical species is a phosphate (see abstract). 
Regarding Claim 10, Hutchinson Jr. teaches that the molybdenum VI salt comprises ammonium molybdate or sodium molybdate (see Col. 3, lines 18-24 and Example I).
Regarding Claim 11, Hutchinson Jr. teaches that the reducing agent is ascorbic acid or tin chloride (see Col. 2, lines 20-25, Example IX and claim 9). 
Regarding Claim 12, Hutchinson Jr. teaches that measuring the property of the second solution comprises measuring the intensity of light that is transmitted or absorbed by the second solution (see Col. 5, lines 49-64). 
Regarding Claim 13, Hutchinson Jr. teaches that the second solution (formed by mixing solution A and solution B) is a blue solution (see Col. 2, lines 54-68 and example X).

Regarding Claim 16, Hutchinson Jr. teaches that the second solution has a volume of no more than 100 ml, preferably no more than 1 mL (specifically teaching that 3.0 mL of the reagent solution (which forms the second solution) is utilized. (see Example IX).
Regarding Claim 17, Hutchinson Jr. does not teach that the process is carried out on a lab-on-chip device.
However, in the analogous art of colorimetric phosphorous detection,  Evtodienko et al teaches a colorimetric phosphorous detection method (see abstract), wherein this detection method (which like the Hutchinson Jr. method utilizes a molybdate salt, a reducing agent and PVP, see abstract and Col. 4, lines 8-20) is performed on a lab-on-chip (see Col. 4, lines 20-35). It would have been obvious to one of ordinary skill in the art to carry out the method of Hutchinson Jr. on a lab-on-chip device for the benefit of providing for ease of handling and allowing immersion into the fluid being tested (see Col. 4 lines 20-35). 
Regarding Claims 18, Hutchinson Jr. teaches that the process of claim 1 is carried out on  an analyzer, which is selected from a micro-fluidic sensor, a stopped flow analyzer, a segmented flow analyzer, a flow injection analyzer, or a continuous flow analyzer ( such as a colorimeter or spectrophotometer) (see Examples IX and X). 
Regarding Claim 19, Hutchinson Jr. teaches an apparatus for measuring a concentration of a chemical species in an aqueous sample (a body fluid sample) (see 
Hutchinson Jr. does not additionally teach that the apparatus is a lab-on-chip device.
However, in the analogous art of colorimetric phosphorous detection,  Evtodienko et al teaches a colorimetric phosphorous detection method (see abstract), wherein this detection method (which like the Hutchinson Jr. method utilizes a molybdate salt, a reducing agent and PVP, see abstract and Col. 4, lines 8-20) is performed on a lab-on-chip (see Col. 4, lines 20-35). It would have been obvious to one of ordinary skill in the art to utilize the lab-on-chip of Evtodienko et al to carry out the method of Hutchinson Jr. on a lab-on-chip device for the benefit of providing for ease of handling and allowing immersion into the fluid being tested (see Col. 4 lines 20-35). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson Jr. and Evtodienko et al as applied to claim 1 above, and in further view of Uchiyama et al (US PGPub 2006/0194345).
	Regarding Claim 9, Hutchinson Jr. teaches the use of a non-lineating surfactant (see Col. 2, lines 20-25). 
	Hutchinson Jr. does not teach that the aqueous sample is saline.
. 	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson Jr. and Evtodienko et al as applied to claim 1 above, and in further view of Hoenes et al (EP 0431456).
Regarding Claim 21, the combination of Hutchinson Jr. and Evtodienko et al does not explicitly disclose that the chemical species (whose concentration is measured) is selected from (i) arsenate or (ii) germinate.
However, in the analogous art of measuring trace samples in water, Hoenes et al teaches a method for the determination of an analyte by means of heteropoly blue . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER WECKER/Primary Examiner, Art Unit 1797